Action for divorce. Order granting plaintiff wife alimony and counsel fee affirmed, with ten dollars costs and disbursements. The defendant should proceed to trial, at which time the issues respecting his alleged misconduct may be determined; and if they be determined against him, the extent to which he should be required to pay for the support of the plaintiff may be determined without regard to the amount allowed pendente lite. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.